     Case 2:19-cv-01080-WSS-LPL Document 244 Filed 11/17/20 Page 1 of 2




                        IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF PENNSYLVANIA


ZACHARIAH ROBERTSON individually and
on behalf of all others similarly situated,

                       Plaintiff,                         Civil Action No. 2:19-cv-1080

       v.                                                 Hon. William S. Stickman IV

ENBRIDGE (U.S.) INC.,                                     Hon. Lisa Pupo Lenihan

                       Defendant.


                                     ORDER OF COURT

       Plaintiff Zachariah Robertson initiated this action on behalf of himself and others similarly

situated, alleging violations by Defendant Enbridge (U.S.) Inc. (“Enbridge”) of both the

Pennsylvania Minimum Wage Act and the Federal Fair Labor Standards Act. (ECF No. 1). The

case was referred to United States Magistrate Judge Lisa Pupo Lenihan for pretrial proceedings

in accordance with the Magistrate Judges Act, 28 U.S.C. §636(b)(1), and Local Rules of Court

72.C and 72.D. Motions to Intervene by Cleveland Integrity Services, Inc. (“CIS”) and Cypress

Environmental Management-TIR, LLC. (“CEM-TIR”) were granted. (ECF No. 111).

       Currently pending before the Court is CEM-TIR’s Motion to Dismiss the claims of

Plaintiff Angel Hernandez and opt-in plaintiffs Scott Bridgeman and Michael Hendrick. (ECF

No. 123). Magistrate Judge Lenihan issued an October 16, 2020 Report and Recommendation

recommending that the motion be granted for forum non conveniens. (ECF No. 238). Plaintiffs

filed Objections (ECF No. 241), and Enbridge and CEM-TIR then filed separate Reponses (ECF

Nos. 242 and 243).




                                                1
      Case 2:19-cv-01080-WSS-LPL Document 244 Filed 11/17/20 Page 2 of 2




       After its de novo review of the record and consideration of the parties’ pleadings, the

Court agrees with the analysis and disposition of the motion as set forth by Magistrate Judge

Lenihan in her Report and Recommendation. It agrees that the language of the forum-selection

clause at issue is extremely broad and unambiguous. The forum-selection clause is valid and

enforceable between Plaintiffs and CEM-TIR, and Plaintiffs’ claims against Enbridge also fall

within the scope of the forum-selection clause. Any controversy, claim, or litigation arising from

or related to Hernandez’s, Bridgeman’s, and Hendrick’s employment duties should be brought in

the District Court of Tulsa County, Oklahoma. The Court overrules the Objections lodged by

these Plaintiffs. Magistrate Judge Lenihan’s Report and Recommendation (ECF No. 238) is

HEREBY ADOPTED as the Opinion of the Court.

       AND NOW, this 17th day of November 2020, IT IS HEREBY ORDERED that CEM-

TIR’s Motion to Dismiss the Claims of Plaintiffs Hernandez, Bridgeman, and Hendrick (ECF

No. 123) is GRANTED. The claims of Plaintiff Angel Hernandez and opt-in plaintiffs Scott

Bridgeman and Michael Hendrick are dismissed in their entirety for forum non conveniens.

Plaintiff Angel Hernandez and opt-in plaintiffs Scott Bridgeman and Michael Hendrick are

hereby terminated as parties in this case.


                                                    BY THE COURT:


                                                    /s/ William S. Stickman IV
                                                    WILLIAM S. STICKMAN IV
                                                    UNITED STATES DISTRICT JUDGE




                                                2
